Citation Nr: 1815938	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a neck disability, to include degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, from January 2003 to June 2003, and from February 2004 to May 2005, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously remanded in October 2015 for further development, which has now been completed.


FINDING OF FACT

A chronic neck disability was not shown in service or for many years thereafter,  and the most probative evidence is against a finding that the Veteran's current neck disability is related to his active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a neck disability, to include degenerative disc disease of the cervical spine, have not been met. 38 U.S.C.         §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may     be considered for service connection under 38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption    is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he suffers from a cervical spine disability as   a result of activities in service, including years of wearing a helmet and performing 
sit-ups; being jostled about inside of vehicles driving over rough terrain in Afghanistan; regularly carrying 55 pounds of gear, causing stress to his neck; and an incident in which he walked into a door frame in 2004. 

As an initial matter, the record reflects that the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  Accordingly, the first element       for establishing service connection, a current disability, has been met.  Thus, the question becomes whether such condition is related to service.   

Service treatment records reflect treatment and the Veteran being put on profile for low back pain; however, they contain neither findings nor diagnoses of a disability of the neck or cervical spine other than a one-time complaint on a December 2008 traumatic brain injury (TBI) questionnaire where the Veteran mentioned having        a sore neck after hitting his head on a low door upon entering a building while deployed in Afghanistan.  On the same TBI questionnaire, immediately after describing the incident, however, the Veteran stated he had "no problems now."  The Veteran also denied painful joints, numbness, and back pain on his May     2003 post-deployment health assessment.  He also stated his health was very     good and denied any medical problems that developed during his deployment.      On his February 2004 pre-deployment health assessment he reported that his   health was excellent, had no concerns about his health, and no orthopedic issues were noted.  Moreover, on his December 2005 post-deployment health assessment, 
he rated his overall health as very good, about the same as before deployment, denied being wounded or injured while deployed, and only lower back pain          was noted.  Per an October 2006 report of medical history, the Veteran denied    back pain, numbness, and arthritis.  The Veteran's October 2006 Army Reserve enlistment examination revealed a normal neck and spine.

As a chronic neck disability was not shown in service or within one year following discharge from service, competent medical evidence linking the current condition with service is needed to substantiate the claim. On this question, the Board notes there are medical opinions both in favor of and against the claim for service connection. 

In this regard, VA treatment records, to include in April 2013 and October 2015 noting the Veteran reporting a history of injuring his neck in 2004 during service when he hit his head going into a building and having neck and back injuries related to repetitive trauma. (See e.g. April 10, 2013 and October 29, 2015 VA outpatient treatment records). The records include a past medical history noted as "service-connected neck and back injuries."  Additionally, in a letter dated July 2015, the Veteran's VA primary care physician stated that he believed the Veteran was injured due to service-connected activities.  
	
The Veteran underwent a VA examination in March 2014. At that time, the Veteran reported that his neck has been sore for a long time and the examiner diagnosed cervical spine degenerative disc disease as of March 2013.  X-rays at the time revealed C6-7 disc space level not visualized, normal cervical lordosis, well-maintained vertebral body heights and disc spaces, anterior osteophyte formation       at C5-C6, unremarkable visualized odontoid, and prevertebral soft tissues normal       in thickness.  The impression noted no acute osseous abnormality in the cervical  spine and degenerative changes at C5-C6. The examiner opined that the Veteran's claimed neck condition was less likely than not related to service, to include the wearing of equipment while deployed.  The examiner explained that the Veteran's current condition of cervical spine degenerative disc disease is not a result of or aggravation of events which occurred while in the military, but instead is a result of age-related changes since it is common to see degenerative disc disease in individuals age 30 and over.  The examiner further explained that wearing a Kevlar helmet would not cause degenerative disc disease of the spine and the Veteran's lumbar spine degenerative disc disease would not cause or aggravate cervical disc disease. 

An addendum medical opinion from the March 2014 VA examiner was obtained    in November 2015.  At that time, the examiner stated that her previous opinion has not changed and it is less likely than not that the Veteran's current neck condition   is related to his reports of hitting his head on a door frame in 2004 causing a sore 
neck, being jostled about inside of vehicles driving over rough terrain in Afghanistan, regularly carrying 55 pounds of gear during service, or years of performing sit-ups.  The examiner referenced the results from the March 2013 CT scan and the March 2014 x-rays of the cervical spine.  The examiner explained that as stated in her previous report, the degenerative changes are more likely than not a result of age-related changes.  She further clarified that degenerative changes in the cervical      spine are apparent in radiographs of many adults over the age of 30 and the Veteran was 40 years of age at the time of his CT scan [March 2013].  The examiner stated that the findings reveal only mild degenerative changes which are less likely as       not the cause of his current complaints of neck pain.  She stated that he described numerous activities/events to explain his current complaints; however, physical stresses of everyday life, including poor posture and sleeping habits can result in   neck pain. In this regard, she explained that as we normally age there is a continuum of degenerative changes in the spine even without injury or any repetitive events.     

In weighing the opinions of record, great weight is given to the opinion of the March 2014/November 2015 VA examiner.  The VA examiner's opinions were based on examination of the Veteran, the Veteran's reported history, and a review of the evidence of record.  Moreover, the examiner provided detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the opinion from the July 2015 VA primary care physician provided no rationale for his conclusion. Likewise, the references in the VA treatment records    to the neck being "service-connected" or neck and back injuries being related to repetitive trauma appear to be based on the history reported by the Veteran and are not accompanied by any rationale. Thus, the Board finds these opinions are entitled to little, if any probative weight. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To the extent the Veteran alleges he has suffered from a cervical spine disability     ever since 2004 when he hit his head on a door frame, the Board does not find such assertion to be persuasive.  As noted above, on his December 2005 post-deployment health assessment, he rated his overall health as very good and about the same as before deployment, denied being wounded or injured while deployed, and only lower back pain was noted.  Per an October 2006 report of medical history, the Veteran denied back pain, numbness, and arthritis.  Further, his October 2006 Army reserve enlistment examination revealed a normal neck and spine.  Additionally, per VA treatment records, the Veteran underwent lower back surgery in 2009 and sought continuous treatment for his lower back since that time; however, the first mention   of a cervical spine disability was not shown until 2013. The Veteran also submitted   an application for compensation in April 2006 for a low back condition and an    elbow condition.  However, it was not until April 2013 that he submitted his application for compensation for a neck condition.  Accordingly, a contention             of ongoing neck problems continuing since his active service in 2004 is simply        not persuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006)         (the lack of contemporaneous medical records and conflicting statements of the Veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Further, while the Veteran believes that his current cervical spine disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cervical spine disabilities are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current neck disability is not competent medical 
evidence.  Accordingly, the Board finds the opinion of the March 2014/November 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

As a final matter, the Veteran's representative has asserted that because of his participation in Operation Enduring Freedom, the combat presumption pursuant 
to 38 U.S.C. § 1154(b) (2012) applies. Where a veteran engaged in combat with the enemy in a period of war, lay evidence of an in-service incurrence or aggravation 
of a disease of injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. Id.; 38 C.F.R. § 3.304(d) (2017). However, the Veteran's 
DD Form 214 does not reflect receipt of medals, badges, or decorations that specifically denote participation in combat. Although engagement in combat is not necessarily determined simply by reference to the existence or nonexistence of certain awards or military occupational specialties, there is no evidence to show that the Veteran actually engaged in combat with the enemy. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In this regard, VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat. A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b). Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  Here, the Veteran marked "no" when asked whether he engaged   in direct combat where he discharged his weapon on his May 2003 and April 2005 post-deployment health assessments. Accordingly, there is no evidence to trigger   the evidentiary benefit of § 1154(b).  Thus, the combat provisions are not for application.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d). In any event, the   injury reported, striking his head on a door frame, is actually documented in the service treatment records and was considered by the VA examiner in rendering     her opinions, as well as his reports of wearing a helmet and heavy gear, and performing sit-ups over the years.  

For all the reasons described above, the Board finds that the weight of the evidence is against a finding that the Veteran's current cervical spine disability is related to service.  Accordingly, the claim for service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for neck disability, to include DDD of the cervical spine, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


